Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 4 JOINT FILING AGREEMENT Each of the undersigned hereby acknowledges and agrees, in compliance with the provisions of Rule 13d-1(k)(1) promulgated under the Securities Exchange Act of 1934, as amended, that the Schedule 13D to which this Agreement is attached as an Exhibit, and any amendments thereto, will be filed with the Securities and Exchange Commission jointly on behalf of the undersigned. This Agreement may be executed in one or more counterparts. Dated as of May 25 , 2007. Lispenard Street Credit (Master), Ltd. By: DiMaio Ahmad Capital LLC, its investment manager By: /s/ W. Wesley Higgins Name: W. Wesley Higgins Title: Chief Operating Officer Pond View Credit (Master), L.P. By: DiMaio Ahmad Capital LLC, its investment manager By: /s/ W. Wesley Higgins Name: W. Wesley Higgins Title: Chief Operating Officer DiMaio Ahmad Capital LLC By: DiMaio Ahmad Management LLC, its management member By: /s/ Jack DiMaio Name: Jack DiMaio Title: Authorized Person DiMiao Ahmad Management LLC By: /s/ Jack DiMaio Name: Jack DiMaio Title: Authorized Person Jack DiMaio / s/ Jack DiMaio Nasser Ahmad / s/ Nasser Ahmad
